Exhibit 10.1

Execution Version

FIRST AMENDMENT

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 25, 2012

among

Dune Energy, Inc.,

as Borrower,

Bank of Montreal,

as Administrative Agent,

CIT Capital Securities LLC,

as Syndication Agent,

and

The Guarantors and Lenders Party Hereto

BMO Capital Markets Corp.

Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated as of September 25, 2012, is among DUNE ENERGY, INC., a
Delaware corporation (the “Borrower”); certain of the lenders party to the
Credit Agreement referred to below (collectively, the “Required Lenders”); and
BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and the Required Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of December 22,
2012 (the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B. The Borrower has informed the Administrative Agent that Dune Operating
Company, a Subsidiary of the Borrower, previously entered into an Emission
Reduction Credits Purchase and Sale Agreement dated August 9, 2012 with Element
Markets, LLC (the “ERC Agreement”) and the Borrower has requested, and the
Administrative Agent and the Required Lenders have agreed, that the provisions
of Section 9.12 of the Credit Agreement be waived with respect to the ERC
Agreement.

C. The Borrower has requested and the Required Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth herein and affirm the
current amount of the Borrowing Base.

D. Now, therefore, to induce the Administrative Agent and the Required Lenders
to enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting the
defined term “Agreement” in its entirety and replacing it with the following:

“Agreement” means this Amended and Restated Credit Agreement, as amended by that
certain First Amendment dated as of September 25, 2012, as the same may from
time to time be amended, modified, supplemented or restated.

 

1



--------------------------------------------------------------------------------

2.2 Amendment to Section 8.01. Section 8.01 is hereby amended by inserting the
following clause (p) after clause (o) in such Section:

“(p) Accounts Payable Aging Report. As soon as practicable and in any event
within five (5) business days after the request of the Administrative Agent, an
accounts payable aging report listing items which are customarily found in such
reports for the most recently ended calendar month. This reporting requirement
shall terminate on the last day of the first full fiscal quarter ending after
January 1, 2013.”

2.3 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended and restated
in its entirety to read as follows:

(a) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day of
any fiscal quarter ending on or after December 31, 2011, permit its ratio of
Total Debt as of such day to EBITDAX for the immediately preceding four fiscal
quarters ending on such day to be greater than the ratio set forth below:

 

Period    Ratio September 30, 2012    5.0 to 1.0 December 31, 2012    5.0 to 1.0
March 31, 2013 and thereafter    4.0 to 1.0

2.4 Amendment to Section 9.12. Section 9.12 is hereby amended by deleting the
phrase “and” at the end of clause (e) thereof, replacing the period at the end
of clause (f) thereof with the phrase “; and” and by inserting the following
clause (g) at the end of such Section:

“(g) sales of emission reduction credits and other carbon sequestration or
environmental credits.”

Section 3. Borrowing Base Redetermination. For the period from and including the
Effective Date of this First Amendment to but excluding the next Redetermination
Date, the amount of the Borrowing Base shall be $50,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d).

Section 4. Waiver. Subject to the conditions precedent set forth in Section 5 of
this First Amendment and the ratification and affirmation set forth in
Section 6.2 of this First Amendment, the Administrative Agent and the Required
Lenders herby waive the provisions of Section 9.12 with regard to the ERC
Agreement.

 

2



--------------------------------------------------------------------------------

Section 5. Conditions Precedent. This First Amendment shall become effective on
the date (such date, the “First Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

5.1 The Administrative Agent shall have received from the Required Lenders and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Person.

5.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

5.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.

5.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

6.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this First Amendment,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this First Amendment:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except those
which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and

(ii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

6.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission or
electronic transmission in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart hereof.

6.4 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

6.6 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

6.7 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

6.9 Loan Document. This First Amendment is a Loan Document.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:   DUNE ENERGY, INC.   By:       Name:     Title:   GUARANTORS:   DUNE
OPERATING COMPANY   By:       Name:     Title:     DUNE PROPERTIES, INC.   By:  
    Name:     Title:  

[Signature Page First Amendment]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Administrative
Agent and a Lender

By:

     

Name:

 

Title:

[Signature Page First Amendment]



--------------------------------------------------------------------------------

CIT Bank, as a Lender

By:

     

Name:

 

Title:

[Signature Page First Amendment]